Citation Nr: 0721965	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-32 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Eligibility for Department of Veterans Affairs (VA) death 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to March 
1947.  He died in April 1998.  The appellant seeks benefits 
as the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of a VA 
Regional Office (RO) that found that the appellant was not 
eligible for VA death pension benefits.

A hearing at the RO before the undersigned was conducted in 
March 2007 and the transcript is of record.  This case was 
advanced on the docket pursuant to 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The appellant and the veteran were married in January 
1960.

2.  The appellant's marriage to the veteran was terminated by 
divorce in 1974.

3.  The veteran died in April 1998.





CONCLUSION OF LAW

The appellant is not legally entitled to VA death pension 
benefits.  38 U.S.C.A. §§ 103, 1541 (West 2002 & Supp.2007); 
38 C.F.R. §§ 3.1, 3.105, 3.50, 3.52-55 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist Claimants

Under the provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326, VA has duties to notify and to assist claimants.  
However, because the record in this case shows that 
undisputed facts render the appellant ineligible for death 
benefits as a matter of law, the duties to notify and assist 
do not apply to this appeal.  See Mason v. Principi, 16 Vet. 
App. 129 (2002).

II.  Analysis

The surviving spouse of a veteran who had qualifying service 
during a period of war, and who died due to non-service-
connected causes, may be entitled to death pension benefits, 
subject to the surviving spouse's annual income.  38 U.S.C.A. 
§ 1541.

For the purpose of administering veteran's benefits, except 
as provided in 38 C.F.R. § 3.52, a "surviving spouse" means a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) (defining a 
marriage as one valid under the law of the place where the 
parties resided at the time of the marriage or the law of the 
place where the parties resided when the right to benefits 
accrued) and who was the spouse of the veteran at the time of 
the veteran's death and (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
fault of the spouse; and (2) except as provided in 38 C.F.R. 
§ 3.55, has not remarried or has not since the death of the 
veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  The "law of the 
place" in this case is Louisiana state law, as the veteran 
and the appellant resided there.

The appellant contends that she is the surviving spouse of 
the veteran.  She noted that, although she only lived with 
the veteran for 4 years, and did not live with him around the 
time of his death; they never legally separated, and she 
never filed, nor was she ever served with, divorce papers.  

Only a "surviving spouse" may qualify for pension benefits, 
and at the time of the veteran's death in April 1998, the 
appellant was not married to the veteran.  The controlling 
law of Louisiana, LSA-C.C. Art 101, directs that marriage 
terminates upon a judgment of divorce.  The appellant and the 
veteran were married in January 1960.  On his application for 
VA benefits received in June 1997, the veteran stated that he 
divorced the appellant in 1974 in Jefferson, Louisiana.  The 
veteran was awarded nonservice-connected disability benefits 
in July 1997 at the rate for an unmarried veteran.  The 
veteran passed away in April 1998.  The death certificate 
noted that he was widowed.  A computer-generated document 
from the Social Security Administration indicates that the 
appellant is receiving pension benefits as a surviving 
divorced wife over the age of 60.  The evidence demonstrates 
that the veteran and the appellant had divorced, and 
therefore, she is not the surviving spouse of the veteran.

No other laws or regulations, e.g., those governing "deemed 
valid marriages," are applicable in this case.  See 38 C.F.R. 
§§ 3.52-54.  Louisiana does not recognize common-law 
marriages.  See State of Louisiana v. Williams, 688 So.2d 
1277, 96-652 (La.App. 3 Cir. 2/5/97).  In any event, the 
appellant has testified that she did not live with the 
veteran at any time proximate to his death.  

Where, as here, the law and not the evidence is dispositive, 
the appeal must be denied for failure to state a claim upon 
which relief may be granted.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  The benefit of the doubt doctrine is 
inapplicable because the issue on appeal involves the 
appellant's status as a claimant.  See, e.g., Rogers v. 
Derwinski, 2 Vet. App. 419, 422 (1992).


ORDER

The claim for VA death pension benefits is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


